DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 03/26/2021 and 07/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “Aspects” (line 1), “In one aspect” (line 2), “Other aspects and features” (line 7), and  “claimed” (line 8) which can be implied.  See MPEP § 608.01(b).

Claim Objections
Claims 5, 8, 10 and 13 are objected to because of the following informality:  
Claim 5 recites, “wherein reference signal information” (line 1). It is suggested to replace it with “wherein the reference signal information” for clarity.
Claim 8 recites, “the beam failure event occurred ...” (line 1). It is suggested to replace it with “the beam failure event occurs ...” for clarity.
Claim 10 recites, “... or a combination thereof ...” (lines 5-6).. It is suggested to replace it with “... or a combination of the CORESET transmissions, the PUCCH transmissions, the PUSCH transmissions, the PDSCH transmissions, the PDCCH transmissions, and the SRS transmissions ...” for clarity.
Claim 13 recites, “... or includes information on a main direction ...” (line 3). It is suggested to replace it with “... or the beamforming information includes information on a main direction ...” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 9 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites, “.. prior to receiving a beam failure recovery response” (line 2). It is unclear in what manner “a beam failure recovery response” is associated with “a response to the beam failure event” (lines 5-6 of claim 1). Do they refer to the same thing?. This renders the claim indefinite. For the sake of examination purpose only, it is interpreted as best understood. 
Claim 9 recites, “the communication is a control channel transmission or a data channel transmission, and wherein the second beam is used for control channel transmissions, data channel transmissions, or a combination thereof” (lines 1-3). It is unclear in what relationships “a control channel transmission” and “a data channel transmission” (line 2) are associated with “control channel transmissions” and “data channels” (line 3), respectively. It is also unclear what “combination thereof” means or how the combination are associated with “a control channel transmission”, “a data channel transmission”, “control channel transmissions” and “data channels” (lines 2-3). For the sake of examination purpose only, it is interpreted as best understood.
Claim 17 recites, “a second failed beam” (line 4). It is unclear in what relationship “a second failed beam” is associated with “a second beam” (line 8 of claim 11). Does they refer to the same thing? For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cirik et al (US Publication No. 2019/0253941). 

Regarding claim 21, Cirik teaches, a method of wireless communication [FIGS. 22A-22B; ¶0395-0400, a method of wireless communication] comprising: 
receiving, from a user equipment (UE), a beam failure recovery request for a beam failure event associated with a first beam and a secondary cell that serves the UE [FIGS. 22A-22B; ¶0399, (first cell/base station 2505), from wireless device 2201, receive BFRQ resource (i.e., beam failure recovery request) for beam failure detection associated with  second cell 2203; note that there should be at least a beam (i.e., first beam) for being determined as a failure]; and 
transmitting a beam failure recovery response [FIGS. 22A-22B and 23; ¶0399-0400, (the first cell/base station 2205) transmits BFRQ response] in response to receiving second beam information [FIGS. 22A-22B and 23; ¶0399-0400, note that the BFRQ response is transmitted in response to receiving the BFRQ resource from the wireless device and  the BFRQ resource is associated with a first RS corresponding to a candidate beam/second beam (i.e., second beam information) (see, ¶0398)], the second beam information indicating changed beam communication parameters for the UE in the secondary cell [FIGS. 22A-22B and 23; ¶0398, note that the first RS corresponding to a candidate beam/second beam (i.e., second beam information) indicates information of changed reference signal (to the first RS) (corresponding to the candidate beam) for the wireless device in the second cell; note that the base station receiving of the BFRQ is considered as the base station identifying a failure of a beam which has been used, thus which implies a change at least in the beam to be used (i.e., changed beam communication parameter)].

Regarding claim 24, Cirik teaches, all the limitations of claim 21 and particularly, "second beam information" as set forth above, and Cirik further teaches, wherein the second beam information comprises reference signal information which corresponds to the second beam [FIGS. 22A-22B and 23; ¶0398-0400, the BFRQ resource transmitted from the wireless device is associated with a first RS corresponding to a candidate beam (i.e., second beam information), thus which implies that the second beam information comprises information of the first RS (i.e., reference signal information) which corresponds to the candidate beam]].

Regarding claim 26, Cirik teaches, an apparatus configured for wireless communication [FIGS. 22A-22B and 35; ¶0395-0400, base station configured for wireless communication], the apparatus [FIGS. 22A-22B and 35; ¶0395-0400, the base station] comprising: 
at least one processor [FIG. 35, one or more processors; note that every base station has a processor]; and 
a memory coupled to the processor [FIG. 35, storage medium such as random access memory (RAM) storing instructions executed by the processors; note that every base station has a memory]. 
Thus, claim 26 is rejected at least based on a similar rational applied to claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 6-9, 11-12, 15-16, 18-19, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Matsumura et al (US Publication No. 2022/0006690).

Regarding claim 1, Cirik teaches, a method of wireless communication by a user equipment (UE) [FIGS. 22A-22B; ¶0395-0400, a method of wireless communication by wireless device/user equipment], comprising:
identifying a beam failure event associated with a first beam and a secondary cell [FIGS. 22A-22B; ¶0397, (the wireless device 2201) detects a beam failure on the second cell 2203; note that there should be at least a beam (i.e., first beam) for being determined as a failure];
transmitting a beam failure recovery request for the secondary cell [FIGS. 22A-22B; ¶0399, (the wireless device) sends BFRQ resource (i.e., beam failure recovery request) for the second cell]; 
selecting a second beam for secondary cell communications prior to receiving a response to the beam failure event [FIGS. 22A-22B; ¶0398-0400, (the wireless device) initiates a candidate beam (i.e., second beam) identification procedure on the second cell prior to receiving a downlink assignment or uplink grant which is a response to the BFRQ transmitted as a result of the beam failure; note that the candidate identification procedure is performed prior to the wireless device receiving downlink assignment or uplink grant (i.e., response)]; and 
transmitting or receiving a communication to or from a secondary cell [¶0399, (the wireless device) identifies first RS of the second cell].
 Although Cirik teaches, “transmitting a beam failure recovery request for the secondary cell; selecting a second beam for secondary cell communications prior to receiving a response to the beam failure event; and transmitting or receiving a communication to or from a secondary cell” as set forth above, Cirik does not explicitly teach (see, emphasis), transmitting or receiving a communication to or from a cell using the selected second beam.
However, Matsumura teaches, transmitting or receiving a communication to or from a cell using a selected second beam [FIG. 1; ¶0039-0040, (UE) receives (i.e., communication) reference signals (RSs) via SS blocks, measures the RSs and selects a new candidate beam corresponding to one RS/candidate beam identification RS (CBI-RS) of the RSs; note that the CBI-RS received and measured by the UE corresponds to a candidate beam/second beam]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik with the above-mentioned teachings of Matsumura since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 6, Cirik in view of Matsumura teaches, all the limitations of claim 1 as set forth above, and Matsumura further teaches, the beam failure recovery request comprises a medium access control (MAC) control element (CE) including information about the second beam [¶0109, transmitting the BFRQ in an MAC CE including beam failure recovery request (BFRQ), and transmitting the BFRQ including the information about the new candidate beam (see, ¶0045)].  

Regarding claim 7, Cirik in view of Matsumura teaches, all the limitations of claim 1, and Cirik further teaches: 
determining the second beam responsive to determining the beam failure event [FIGS. 22A-22B and 23; ¶0398, (the wireless device) selects the candidate beam in response to detecting the beam failure]; and
switching beam parameter settings to the second beam in response to selecting the second beam [FIGS. 22A-22B and 23; ¶0398-0399, (the wireless device sends the BFFQ resource in response to identifying the first RS (which corresponds to the candidate beam/second beam); note that the BFRQ resource includes time and frequency resource corresponding to the identified first RS corresponding to the candidate beam which implies changing the time and frequency resource to the candidate beam)].  

Regarding claim 8, Cirik in view of Matsumura teaches, all the limitations of claim 1 as set forth above, and Cirik further teaches, the beam failure event occurred in the secondary cell [FIGS. 22A-22B; ¶0397, (the wireless device 2201) detects a beam failure on the second cell 2203; note that the beam failure event occurs in the second cell]; and the communication is received from the secondary cell [¶0399, (the wireless device) identifies first RS of the second cell], and wherein the beam failure recovery request is transmitted to a primary cell [FIGS. 22A-22B; ¶0399, (the wireless device) sends BFRQ resource (i.e., beam failure recovery request) on the first cell].

Regarding claim 9, Cirik in view of Matsumura teaches, all the limitations of claim 1 and particularly, "the communication ... to or from the secondary cell using the selected second beam" as set forth above, and Matsumura further teaches, wherein the communication is a control channel transmission [FIG. 1; ¶0039-0040, 0053 and 0109, the UE receiving the reference signals (RSs) via SS blocks, the CBI-RS of the RSs corresponding to the candidate beam/second beam (i.e., communication) is control channel transmission since the reference signals via the SS blocks are control channel transmission], and wherein the second beam is used for control channel transmissions [FIG. 1; ¶0039-0040, 0053 and 0109, the CBI-RS corresponding to the candidate beam/second beam is used for control channel transmissions].

Regarding claim 11, Cirik teaches, an apparatus, configured for wireless communication [FIGS. 22A-22B and 35; ¶0395-0400, wireless device configured for wireless communication], the apparatus [FIGS. 22A-22B and 35; ¶0395-0400, the wireless device] comprising: 
at least one processor [FIG. 35, one or more processors 3501; note that every wireless device has a processor]; and 
a memory coupled to the processor [FIG. 35, storage medium such as random access memory (RAM) storing instructions executed by the processors; note that every wireless device has a memory]. 
Thus, claim 11 is rejected at least based on a similar rational applied to claim 1.



Regarding claim 12, Cirik in view of Matsumura teaches, all the limitations of claim 11 and particularly, "the processor" as set forth above, and Matsumura further teaches, wherein the processor is further configured: to determine second beam information of the second beam [¶0045, (the wireless device transmits the BFRQ including the information about the new candidate beam, thus which implies the wireless device determining the information about the new candidate beam], and wherein the second beam information includes beamforming information associated with the second beam [¶0045, the information about the new candidate beam includes a beam index (BI) and a port index of a given reference signal].

Regarding claim 15, Cirik in view of Matsumura teaches, all the limitations of claim 11, and Cirik further teaches, wherein the beam failure recovery request is transmitted to a primary cell [FIGS. 22A-22B; ¶0399, (the wireless device) sends BFRQ resource (i.e., beam failure recovery request) on the first cell].

Regarding claim 16, Cirik in view of Matsumura teaches, all the limitations of claim 11, and Matsumura further teaches, wherein the beam failure recovery request is transmitted to the secondary cell [¶0078, conceiving of BFRQ transmission utilizing physical uplink control channel of the given secondary cell].

Regarding claim 18, Cirik in view of Matsumura teaches, all the limitations of claim 11 and particularly, “the communication is transmitted to or received from the secondary cell” as set forth above, and Cirik further teaches, wherein the beam failure recovery request is transmitted to a primary base station using a first wireless protocol [FIGS. 11A-11B, 22A-22B; ¶0280 and 0399, (the wireless device) sends BFRQ resource (i.e., beam failure recovery request) on the first cell; further see, ¶0280, master node/base station, MN 1130 using a first wireless protocol (see, protocol stacks of FIG. 11B: MN MAC 1128, MN RLC 1124, NR PDCP 1121, SDAP 1120, etc.)] ... a secondary base station using a second wireless protocol different from the first wireless protocol [FIGS. 11A-11B, 22A-22B; ¶0280 and 0399, secondary node/base station, SN 1150 using a second wireless protocol (see, protocol stacks of FIG. 11B: SN MAC 1148, SN RLC 1144, NR PDCP 1141, SDAP 1140, etc.) different from the first wireless].

Regarding claim 19, Cirik in view of Matsumura teaches, all the limitations of claim 11 and particularly, “the communication is transmitted to or received from the secondary cell” as set forth above, and Cirik further teaches, wherein the beam failure recovery request is transmitted to a primary base station [FIGS. 22A-22B; ¶0399, (the wireless device) sends BFRQ resource (i.e., beam failure recovery request) on the first cell]. Although Cirik does not explicitly teach (see, emphasis), ... a primary base station using a first frequency range ... a secondary base station using a second frequency range different from the first frequency range, and wherein the second frequency range includes a millimeter wave frequency range, Matsumura further teaches, a primary base station using a first frequency range [FIG. 2; ¶0063-0065, a cell utilizing a frequency range 1 (FR1)] ... a secondary base station using a second frequency range different from the first frequency range [FIG. 2; ¶0063-0066, a cell utilizing a frequency range 2 (FR2)], wherein the second frequency range includes a millimeter wave frequency [FIG. 2; ¶0064, the FR2/second frequency range includes a frequency range higher than 24 GHz (i.e., millimeter wave)].

Regarding claim 22, although Cirik teaches, all the limitations of claim 21 and particularly, "receiving the beam failure recovery response" as set forth above, and Cirik further teaches, the UE transmits or receives a communication to or from the secondary cell [¶0399, (the wireless device) identifies first RS of the second cell], Cirik does not explicitly teach (see, emphasis), the UE transmits or receives a communication to or from a cell using a second beam indicated by the second beam information prior to receiving the beam failure recovery response.
However, Matsumura teaches, the UE transmits or receives a communication to or from a cell using a second beam indicated by the second beam information [FIG. 1; ¶0039-0040, (UE) receives (i.e., communication) reference signals (RSs) via SS blocks, measures the RSs and selects a new candidate beam corresponding to one RS/candidate beam identification RS (NCBI-RS) of the RSs; note that the NCBI-RS received and measured by the UE corresponds to a candidate beam/second beam indicated by NCBI-RS information such as RS resource, number of ports, etc] prior to receiving the beam failure recovery response [FIG. 1; ¶0039-0040, (UE) receiving (i.e., communication) reference signals (RSs) via SS blocks, measuring the RSs and selecting the new candidate beam corresponding to one RS/candidate beam identification RS (NCBI-RS) of the RSs is performed prior to a response signal (i.e., beam failure recovery response)]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik with the above-mentioned teachings of Matsumura since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 25, although Cirik teaches, all the limitations of claim 21 and particularly, "the beam failure recovery request" and “the second beam information” as set forth above, Cirik does not explicitly teach (see, emphasis), wherein the beam failure recovery request comprises a medium access control (MAC) control element (CE) including the second beam information.  
	However, Matsumura teaches, beam failure recovery request comprises a medium access control (MAC) control element (CE) including second beam information [¶0109, transmitting the BFRQ in an MAC CE, and transmitting the BFRQ including the information about the new candidate beam (see, ¶0045)].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik with the above-mentioned teachings of Matsumura since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 2, 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Matsumura et al (US Publication No. 2022/0006690) and further in view of Liu et al (US Publication No. 2021/0289372).

Regarding claim 2, although Cirik in view of Matsumura teaches, all the limitations of claim 1 and particularly, "transmitting the beam failure recovery request",  as set forth above, and Cirik further teaches, transmitting a medium access control (MAC) control element (CE) [FIG. 18B; ¶0339, (the wireless device) sends, to the base station, one or more MAC CEs for carrying control information] and Matsumura further teaches, transmitting a medium access control (MAC) control element (CE) ... information about the second beam ... transmitting the beam failure recovery request [¶0109, transmitting MAC CE including beam failure recovery request (BFRQ); ¶0045, transmitting the BFRQ including the information about the new candidate beam], Cirik in view of Matsumura does not explicitly teach (see, emphasis), transmitting a message including information about the second beam after transmitting the beam failure recovery request.
	However, Liu teaches, transmitting a message including information about the second beam after transmitting the beam failure recovery request [FIG. 6; ¶0078-0080, (UE) sends PUSCH message including an index of the candidate beam after sending BFRQ on SR resource].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Cirik in view of Matsumura by including the above-mentioned features as taught by Liu because it would provide the system with the enhanced flexibility in selecting sequential order whether sending the PUSCH message when sending the BFRQ to the base station or after sending the BFRQ to the base station [¶0009 of Liu].

Regarding claim 4, Cirik in view of Matsumura and Liu teaches, all the limitations of claim 2 as set forth above, and Cirik further teaches, the information about the second beam comprises reference signal information which corresponds to the second beam [FIGS. 22A-22B and 23; ¶0398-0400, the BFRQ resource transmitted from the wireless device is associated with a first RS corresponding to a candidate beam (i.e., second beam information), thus which implies that the second beam information comprises information of the first RS (i.e., reference signal information) which corresponds to the candidate beam]].

Regarding claim 5, Cirik in view of Matsumura and Liu teaches, all the limitations of claim 4 as set forth above, and Cirik further teaches, reference signal information includes a channel state information reference signal (CSI-RS) identifier [¶0355, information of CSI-RS includes CSI-RS resource index (CRI)].  

Regarding claim 10, although Cirik in view of Matsumura teaches, all the limitations of claim 1 and particularly, "the communication ... to or from the secondary cell using the selected second beam" as set forth above, Cirik in view of Matsumura does not explicitly teach (see, emphasis), wherein the second beam is used for ... Physical Uplink Shared Channel (PUSCH) transmissions.
	However, Liu teaches, a second beam is used for ... Physical Uplink Shared Channel (PUSCH) transmissions [FIG. 6; ¶0078, an index of a candidate beam selected by UE is transmitted to base station via PUSCH message].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik in view of Matsumura with the above-mentioned teachings of Liu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Matsumura et al (US Publication No. 2022/0006690) and further in view of Liu et al (US Publication No. 2021/0289372) and further in view of Yuan et al (US Publication No. 2021/0344405).

Regarding claim 3, although Cirik in view of Matsumura and Liu teaches, all the limitations of claim 2 and particularly, "the MAC CE", “the secondary cell associated with the beam failure event” and  “the communication is transmitted or received” as set forth above, and Matsumura further teaches, wherein the communication is transmitted or received prior to receiving a beam failure recovery response in response to the MAC CE [FIG. 1; ¶0039-0040, 0053 and 0109, the UE receiving the reference signals (RSs) via SS blocks, the CBI-RS of the RSs corresponding to the candidate beam/second beam (i.e., communication) is performed prior to a response signal (i.e., beam failure recovery response) corresponding to the BFRQ from the UE; note that BFRQ is included in the MAC CE (see, ¶0109), thus, the response signal is in response to the MAC CE including the BFRQ], Cirik in view of Matsumura and Liu does not explicitly teach (see, emphasis), wherein the MAC CE further includes identification information of the secondary cell.
However, Yuan teaches, MAC CE includes identification information of a secondary cell [¶0134, MAC CE includes Scell index of the Scell 102]. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik in view of Matsumura and Liu with the above-mentioned teachings of Yuan since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Matsumura et al (US Publication No. 2022/0006690) and further in view of Kim et al (US Publication No. 2018/0227023).

Regarding claim 13, although Cirik in view of Matsumura teaches, all the limitations of claim 12 and particularly, "the beamforming information” as set forth above, Cirik in view of Matsumura does not explicitly teach (see, emphasis), wherein the beamforming information ...  includes information on a main direction of signal propagation.
	However, Kim teaches, beamforming information ...  includes information on a main direction of signal propagation [¶0081 and 0095, beam information includes index information indicating a precoding matrix corresponding to preferred beam direction of the codebook].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik in view of Matsumura with the above-mentioned teachings of Kim since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 14, although Cirik in view of Matsumura teaches, all the limitations of claim 12 and particularly, "the beamforming information” as set forth above, Cirik in view of Matsumura does not explicitly teach (see, emphasis), wherein the beamforming information identifies a particular beam in a codebook that includes a plurality of beams .  
	However, Kim teaches, beamforming information identifies a particular beam in a codebook that includes a plurality of beams [¶0081 and 0095, beam information includes index information indicating a precoding matrix corresponding to preferred beam direction of the codebook information; note that the preferred beam information is determined among beams #0 to #3 (i.e., plurality of beams)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik in view of Matsumura with the above-mentioned teachings of Kim since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Matsumura et al (US Publication No. 2022/0006690) and further in view of Kim’456 et al (US Publication No. 2021/0006456).

Regarding claim 17, although Cirik in view of Matsumura teaches, all the limitations of claim 11 and particularly, "the processor is configured: identifying/determine a beam failure event associated with a first beam and a secondary cell; transmitting a beam failure recovery request for the secondary cell; selecting a second beam for secondary cell communications prior to receiving a response to the beam failure event; and transmitting or receiving a communication to or from the secondary cell using the selected second beam” as set forth above, and Cirik further teaches, the apparatus is configured to operate in a dual connectivity mode with a primary base station and a secondary base station [FIGS. 22A-22B and 23; ¶0301 and 398-0400, the wireless device is configured to operate in dual connectivity: one for MCG/first cell 2205 and one for a SCG/second cell 2203], Cirik in view of Matsumura does not explicitly teach (see, emphasis), after performing the above-mentioned steps for the first beam, repeating steps corresponding to the above-mentioned steps for a second beam. 
However, Kim’456 teaches, after performing steps for a first beam, repeating corresponding steps for a second beam [FIG. 10; ¶0132-0134, after (terminal) transmitting a beam failure recovery request signal; receiving a beam failure recovery response using a beam #1/first beam, repeating the corresponding same steps using a beam #2/second beam different from the beam #1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon system taught by Cirik in view of Matsumura by including the above-mentioned features, as taught by Kim’456 because it would provide the system with the enhanced capability of enabling for beam failure recovery processing for multiple beams [¶0133 of Kim’456].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Matsumura et al (US Publication No. 2022/0006690) and further in view of “Discussion on multi-beam enhancements” 3GPP TSG-RAN WG1 #98 Praque, CZ, August 26th  – 30th, 2019 (R1-1908654) (hereafter, “3GPP1”).
Note: 3GPP1 was cited by the applicant in the IDS received on 03/26/2021. 

Regarding claim 20, although Cirik in view of Matsumura teaches, all the limitations of claim 11 and particularly, "the beam failure recovery request" as set forth above, and Matsumura further teaches, wherein the beam failure recovery request includes a medium access control (MAC) control element (CE) [¶0109, transmitting the BFRQ in an MAC CE including beam failure recovery request (BFRQ)], and wherein the beam failure recovery request is transmitted via a Physical Uplink Shared Channel (PUSCH) [¶0111, the MAC CE transmitting the BFRQ is transmitted via PUSCH], Cirik in view of Matsumura does not explicitly teach (see, emphasis), the beam failure recovery request ... transmitted with at least one other MAC.
However, the feature, uplink control signal is transmitted with at least one other MAC CE is well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
	In particular, 3GPP1 teaches, uplink control signal is transmitted with at least one other MAC CE [FIG. 7; section 4; alt. 2.3; pages 11-12, PUSCH (in association with beam failure recovery procedure) is transmitted with MAC-CE is transmitted over multiple slots (i.e., at least one other MAC CE; note that there are at least two MAC CEs including at least one other MAC CE)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features, as taught by 3GPP1 in the system of Cirik in view of Matsumura, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of “On Beam Failure Recovery for SCell” 3GPP TSG-RAN WG1 #97 Reno, USA, 13th –17th May, 2019 (R1-1907466) (hereafter, “3GPP1”) and further in view of Yuan et al (US Publication No. 2021/0344405).

Regarding claim 23, although Cirik teaches, all the limitations of claim 21 and particularly, "transmitting the beam failure recovery response" and “beam failure recovery request” as set forth above, and Cirik does not explicitly teach (see, emphasis), prior to transmitting the beam failure recovery response: 
transmitting, based on the beam failure recovery request, an uplink instance for a transmission from the UE for the second beam information; and 
receiving a medium access control (MAC) control element (CE) from the UE including the second beam information and identification information of the secondary cell.  
However, the feature, prior to transmitting the beam failure recovery response: transmitting, based on the beam failure recovery request, an uplink instance for a transmission from the UE for the second beam information; and  receiving a medium access control (MAC) control element (CE) from the UE including the second beam information of the secondary cell is well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, prior to transmitting the beam failure recovery response [FIG. 7; section 4; alt. 2.3; pages 11-12, prior to TRP/base station transmitting PDDCH on Scell BFR-CORESET (step 3)]: 
transmitting, based on the beam failure recovery request, an uplink instance for a transmission from the UE for the second beam information [FIG. 7; section 4; alt. 2.3; pages 11-12, TRP/base station configures UL grant for Scell and transmits PUSCH grant for SCell (Pcell DCI) to UE based on receiving BFRQ (step 1)]; and 
receiving a medium access control (MAC) control element (CE) from the UE including the second beam information [FIG. 7; section 4; alt. 2.3; pages 11-12, the TRP/base station receives MAC CE from the UE and the new beam information (NBI) is transmitted over the MAC-CE (step 2: NBI over MAC-CE) (i.e., MAC CE ... including the second beam information) the MAC CE include NBI].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features, as taught by 3GPP1 in the system of Cirik, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.
Although Cirik in view of 3GPP1 teaches, “prior to transmitting the beam failure recovery response, ... receiving a medium access control (MAC) control element (CE) from the UE including the second beam information” as set forth above, Cirik in view of 3GPP1 does not explicitly teach (see, emphasis), the MAC CE including ... identification information of the secondary cell.
However, Yuan teaches, MAC CE including ... identification information of the secondary cell [¶0134, MAC CE includes Scell index of the Scell 102]. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik in view of 3GPP1 with the above-mentioned teachings of Yuan since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Kyung et al (US Publication No. 2020/0314722).
Note: Kyung claims priority of US Prov. App. No. 62/824,458 (hereafter “Kyung’458) filed 03/27/2019, thus Kyung is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 08/26/2019.

Regarding claim 27, although Cirik teaches, all the limitations of claim 26 and particularly, "the beam failure recovery response" as set forth above, and the beam failure recovery response is a control message [¶0400, since the BFRQ response is a control message transmitted on the first PDCCH], Cirik does not explicitly teach (see, emphasis), the beam failure recovery response including an activation command for the second beam.
	However, Kyung teaches, a beam failure recovery response including an activation command for a second beam [¶0136, NFRR is sent ... using a new beam configuration or activation] (see also, Kyung’458; page 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik with the above-mentioned teachings of Kyung since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Matsumura et al (US Publication No. 2022/0006690) and further in view of Lee et al (US Publication No. 2014/0003387).

Regarding claim 28, although Cirik teaches, all the limitations of claim 26, and Cirik further teaches, wherein the beam failure recovery response is an uplink grant scheduling a new transmission [FIGS. 22A-22B; ¶0399-0400, the response to the BFRQ is an uplink grant; note that the uplink grant is to be used for scheduling a new transmission], Cirik does not explicitly teach (see, emphasis), an uplink grant scheduling a new transmission for the same Hybrid automatic repeat request (HARQ) process ID as a medium access control (MAC) control element (CE) which included the second beam information.
	However, Matsumura teaches, a medium access control (MAC) control element (CE) which included the second beam information [¶0045 and 0109, MAC CE including beam failure recovery which includes the information about the new candidate beam.
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik with the above-mentioned teachings of Matsumura since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 
 	Although Cirik in view of Matsumura teaches, “an uplink grant scheduling a new transmission ...a medium access control (MAC) control element (CE) which included the second beam information”, Cirik in view of Matsumura does not explicitly teach (see, emphasis), an uplink grant scheduling a new transmission for the same Hybrid automatic repeat request (HARQ) process ID as an uplink signal.
	However, Lee teaches, an uplink grant scheduling a transmission for the same Hybrid automatic repeat request (HARQ) process ID as an uplink signal [¶0162, uplink grant and uplink grant enabling message scheduling a transmission for the same HARQ ID as the initial uplink transmission].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik in view of Matsumura with the above-mentioned teachings of Lee since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Zhou et al (US Publication No. 2019/0306801).

Regarding claim 29, although Cirik teaches, all the limitations of claim 26 and particularly, “beam failure recovery for the secondary cell” as set forth above, and Cirik further teaches, wherein the beam failure recovery response is transmitted in a control resource set (CORESET) search space [FIGS. 22A-22B and 23; ¶0398-0400, the downlink assignment or uplink grant is transmitted on the first PDCCH in one or more coresets], Cirik does not explicitly teach (see, emphasis), the coreset search space being dedicated to beam failure recovery.  
	However, Zhou teaches, coreset search space being dedicated to beam failure recovery [¶0176, base station sedns a PDCCH in a dedicated CORESET for beam failure recovery].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik with the above-mentioned teachings of Zhou since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of You et al (US Publication No. 2020/0322031).

Regarding claim 30, although Cirik teaches, all the limitations of claim 26 and particularly, "beam failure recovery response" and “the secondary cell for beam failure recovery” as set forth above, Cirik does not explicitly teach (see, emphasis), scrambling the beam failure recovery response based on a Radio Network Temporary Identifier (RNTI) dedicated to the a cell.  
	However, You teaches, scrambling a control signal based on a Radio Network Temporary Identifier (RNTI) dedicated to the a cell [¶0252, terminal receives PDCCH scrambled by using C-RNTI from network device through a dedicated CORESET of first cell].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik with the above-mentioned teachings of You since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Rahman et al (US Publication No. 2018/0138950) [¶0144]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                                                                                                                                                                                                                 

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469